On Rehearing
In brief on application for rehearing counsel earnestly insists that this cause should be reversed, (1) because the trial court permitted evidence of other like offenses by defendant, and (2) because the corpus delicti was not proven except by the testimony of the alleged accomplice.
As to the first insistence no objection was made to the introduction of the testimony of which counsel now complains.
As to the second insistence, we pointed out in the original opinion that the question of sufficiency of .the evidence was not presented for our review.
Application for rehearing overruled.
Application overruled.